      MEMO    ENDORSED
       Case 1:18-cr-00657-ALC       Document 165 Filed 03/25/21 Page 1 of 1




                                                                  March 25, 2021

ALCarterNYSDChambers@nysd.uscourts.gov
The Honorable Andrew L. Carter
United States District Judge
Southern District of New York
40 Centre Street                                                                3/25/21
New York, New York 10007
                               Re:  United States v. Henry Fermin
                                    18 Cr. 659 (ALC)
Dear Judge Carter:

      The above-referenced matter was transferred to your Honor following the sad
and untimely passing of the Honorable Deborah A. Batts.

        This letter is respectfully submitted to request that Mr. Fermin’s sentencing be
further adjourned until a date and time convenient to your Honor in the Fall of 2021.
Counsel makes this request in the hopes that the courthouse will be back in action by
then, so that Mr. Fermin can be present in court for his sentencing. Counsel believes
that in-person sentencings best serve all parties and the ends of justice; here, it seems
particularly appropriate given that your Honor has yet to meet Mr. Fermin.

         Government counsel consents to this request.

         The Court’s attention to this request is appreciated.

                                                           Respectfully submitted,

                                                                  /s/

                                                           Susan G. Kellman

cc:      Andrew Chan, Esq.              The application is GRANTED. The 6/4/21
         Asst. United States Attorney   sentencing is adjourned to 10/15/21 at
                                        11:00 a.m.
                                        So Ordered.

                                                                                            3/25/21
